

EXHIBIT 10.1



AMENDMENT NO. 4 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 1, 2016 by and among WEATHERFORD INTERNATIONAL LTD., a Bermuda
exempted company (“WIL”), WEATHERFORD INTERNATIONAL PLC, an Irish public limited
company (“WIL‑Ireland”), WEATHERFORD LIQUIDITY MANAGEMENT HUNGARY LIMITED
LIABILITY COMPANY, a Hungarian limited liability company (“HOC”), WEATHERFORD
CAPITAL MANAGEMENT SERVICES LIMITED LIABILITY COMPANY, a Hungarian limited
liability company (“WCMS” and, together with WIL, WIL-Ireland and HOC, the
“Obligor Parties”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WILLC” and, together with the Obligor Parties, the “Obligors”), the
Lenders listed on the signature pages attached hereto and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (the “Administrative Agent”).


RECITALS:
WHEREAS, reference is made to that certain Credit Agreement dated as of
October 15, 2010 by and among the Obligor Parties, the lenders named therein,
the Administrative Agent, the Issuing Banks and certain other parties named
therein (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”);


WHEREAS, the Borrowers desire to reduce the Commitments from $2,250,000,000 to
$2,000,000,000; and


WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
other provisions of the Credit Agreement, and the Required Lenders have agreed
to amend the Credit Agreement as hereinafter set forth.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


Section 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“Amendment No. 4” means that certain Amendment No. 4 to Credit Agreement entered
into as of February 1, 2016 by and among the Obligors, the Lenders listed on the
signature pages attached thereto and the Administrative Agent.
“Amendment No. 4 Effective Date” means February 1, 2016.



1





--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    Clause (d) of the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
has become, or whose Parent has become, the subject of a Bankruptcy Event or a
Bail-in Action.
Clause (a) of the definition of “Permitted Liens” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
Liens, not otherwise permitted under any other provision of this definition,
securing Indebtedness permitted under this Agreement in an aggregate principal
amount at any time outstanding that does not exceed $50,000,000;

2





--------------------------------------------------------------------------------



(c)    The definition of “Permitted Liens” in Section 1.01 of the Credit
Agreement is hereby amended by (i) renumbering clauses (n) and (o) as clauses
(o) and (p) respectively and (ii) adding a new clause (n) that reads as follows:
Liens in effect on the Amendment No. 4 Effective Date securing Indebtedness or
other obligations in an aggregate principal amount at any time outstanding that
does not exceed $100,000,000;
(d)    The Credit Agreement is hereby amended by adding a new Section 6.14 to
read as follows:
Liens Existing on the Amendment No. 4 Effective Date. As of the Amendment No. 4
Effective Date, the aggregate principal amount of all Indebtedness and other
obligations secured by Liens permitted under clause (n) of the definition of
“Permitted Liens” is less than $100,000,000.
(e)    Section 8.04 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
The aggregate principal amount of all Indebtedness of all Subsidiaries of
WIL-Ireland (other than Subsidiaries of WIL-Ireland that are Obligors) at any
time outstanding to any Person other than WIL-Ireland and its Subsidiaries shall
not exceed 20% of WIL-Ireland’s Net Worth at such time; provided that, from and
after the Amendment No. 4 Effective Date, no Subsidiary of WIL-Ireland (other
than Subsidiaries of WIL-Ireland that are Obligors) shall provide any Assurance
with respect to any Indebtedness other than (i) any guarantee of the Obligations
or (ii) any Assurance that existed on January 23, 2016 that guarantees or
otherwise supports obligations that were in effect on January 23, 2016.


(f)    Section 8.06 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


WIL-Ireland shall not permit its Consolidated Indebtedness to exceed (a) at the
end of the fiscal quarters ending on March 31, 2016 and June 30, 2016, 70% of
its Total Capitalization and (b) at the end of each fiscal quarter thereafter,
60% of its Total Capitalization.


(g)    The Credit Agreement is hereby amended by adding a new Section 11.21 to
read as follows:


Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

3





--------------------------------------------------------------------------------



(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 3.    Commitment Reduction. The Borrowers desire to reduce the
Commitments from $2,250,000,000 to $2,000,000,000, effective as of the Amendment
No. 4 Effective Date (the “Commitment Reduction”).  As provided in Section
2.06(c) of the Credit Agreement, the Commitment Reduction shall be made ratably
among the Lenders in accordance with their respective Commitments.  As such,
after giving effect to the Commitment Reduction on the Amendment No. 4 Effective
Date, each Lender’s Commitment shall be as set forth on Annex I attached hereto,
which shall automatically amend and restate Schedule 2.01 to the Credit
Agreement. The Lenders hereby waive, solely with respect to the Commitment
Reduction, any notice required to be delivered by the Borrowers pursuant to
Section 2.06(c).


Section 4.    Amendment No. 4 Effective Date; Conditions Precedent. This
Amendment and the Commitment Reduction shall become effective on the date (the
“Amendment No. 4 Effective Date”) on which the following conditions have been
satisfied:
(a)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a counterpart of this
Amendment executed by the Obligors and the Required Lenders.
(b)    the Borrowers shall have paid (i) to the Administrative Agent, the Lead
Arrangers and the Lenders, as applicable, all fees and other amounts agreed upon
by such parties to be paid on or prior to the Amendment No. 4 Effective Date and
(ii) to the extent invoiced at or before 10:00 a.m., New York City time, on the
Amendment No. 4 Effective Date, all out-of pocket expenses required to be
reimbursed or paid by the Borrowers pursuant to Section 11.03 of the Credit
Agreement or any other Loan Document.



4





--------------------------------------------------------------------------------



Section 5.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Obligor Parties represents and
warrants that, after giving effect to each of the amendments set forth in this
Amendment:
(a)    the representations and warranties set forth in Article VI of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects as of, and as if such representations and warranties were made on, the
Amendment No. 4 Effective Date (unless such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall continue to be true and correct as of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing on the
Amendment No. 4 Effective Date; and
(c)    this Amendment constitutes the legal, valid and binding obligation of
each of the Obligors, enforceable against each of the Obligors in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability.
Section 6.    Confirmation of Loan Documents. Except as expressly contemplated
hereby, the terms, provisions, conditions and covenants of the Credit Agreement,
as amended by this Amendment, and the other Loan Documents remain in full force
and effect and are hereby ratified and confirmed, and the execution, delivery
and performance of this Amendment shall not, except as expressly set forth in
this Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, except pursuant hereto or as expressly contemplated or amended
hereby, nothing contained herein shall be deemed (a) to constitute a waiver of
compliance or consent to noncompliance by any Obligor with respect to any term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document; (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Credit Agreement or any other Loan Document; or (c) to constitute a waiver
of compliance or consent to noncompliance by any Obligor Party with respect to
the terms, provisions, conditions and covenants of the Credit Agreement and the
other Loan Documents made the subject hereof. Each Obligor represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder.
Section 7.    Existing Assurances Covenant. Within 60 days following the
Amendment No. 4 Effective Date (or such later date as determined by the
Administrative Agent in its sole discretion), WIL-Ireland shall deliver to the
Administrative Agent a true, complete and correct list of all Assurances in
effect on January 23, 2016. The covenant contained in this Section 7 is hereby
incorporated by reference as an enumerated covenant under Section 9.01(c) of the
Credit Agreement the breach of which shall result in an immediate Event of
Default under the Credit Agreement.
Section 8.    Ratification. Each Guarantor hereby ratifies and confirms its
obligations under the Guaranty Agreement and hereby represents and acknowledges
that it has no claims, counterclaims, offsets, credits or defenses to the Loan
Documents or the performance of its

5





--------------------------------------------------------------------------------



obligations thereunder. Furthermore, each Guarantor agrees that nothing
contained in this Amendment shall adversely affect any right or remedy of the
Administrative Agent or the Lenders under the Guaranty Agreement or any of the
other Loan Documents to which it is a party. Each Guarantor agrees that all
references in the Guaranty Agreement to the “Guaranteed Obligations” shall
include, without limitation, all of the obligations of the Borrowers to the
Administrative Agent and the Lenders under the Credit Agreement, as amended by
this Amendment. Finally, each Guarantor hereby represents and warrants that the
execution and delivery of this Amendment and the other documents executed in
connection herewith shall in no way change or modify its obligations as a
guarantor, debtor, pledgor, assignor, obligor and/or grantor under the Guaranty
Agreement and the other Loan Documents to which it is a party and shall not
constitute a waiver by the Administrative Agent or the Lenders of any of their
rights against any Guarantor.
Section 9.    Effect of Amendment. From and after the Amendment No. 4 Effective
Date hereof, each reference in the Credit Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Credit Agreement in any and all agreements, instruments, documents, notes,
certificates, guaranties and other writings of every kind and nature shall be
deemed to mean the Credit Agreement as modified by this Amendment. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.
Section 10.    Costs and Expenses. Pursuant to the terms of Section 11.03 of the
Credit Agreement, the Borrowers agree to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution and enforcement of this Amendment.
Section 11.    Choice of Law. This Amendment and all other documents executed in
connection herewith and the rights and obligations of the parties hereto and
thereto, shall be construed in accordance with and governed by the law of the
State of New York.
Section 12.    Submission to Jurisdiction; Consent to Service of Process.
(a)    Each Obligor hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Amendment or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non‑appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Amendment or any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any suit, action or proceeding relating to
this Amendment or any other Loan Document against any Obligor or its properties
in the courts of any jurisdiction.



6





--------------------------------------------------------------------------------



(b)    Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each Obligor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 11.02 of the Credit Agreement
other than by facsimile. Nothing in this Amendment or any other Loan Document
will affect the right of any party to this Amendment or any other Loan Document
to serve process in any other manner permitted by law. Notwithstanding any other
provision of this Amendment, each foreign Obligor Party hereby irrevocably
designates C T Corporation System, 111 8th Avenue, New York, New York 10011, as
the designee, appointee and agent of such Obligor Party to receive, for and on
behalf of such Obligor Party, service of process in the State of New York in any
suit, action or proceeding arising out of or relating to this Amendment or any
other Loan Document.
(d)    Each Obligor agrees that any suit, action or proceeding brought by any
Obligor or any of their respective Subsidiaries relating to this Amendment or
any other Loan Document against the Administrative Agent, any Issuing Bank, any
Lender or any of their respective Affiliates shall be brought exclusively in the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, unless no such court shall accept jurisdiction.
(e)    The Administrative Agent and each Lender party hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Amendment or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(f)    The Administrative Agent and each Lender party hereto hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Amendment
or any other Loan Document in any court referred to in paragraph (e) of this
Section. Each of the Administrative Agent and each Lender party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



7





--------------------------------------------------------------------------------



(g)    To the extent that any Obligor has or hereafter may acquire any immunity
from jurisdiction of any court or from set-off or any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Obligor hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.
Section 13.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 14.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the Notes,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Amendment shall become effective on the Amendment No. 4 Effective
Date, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile
transmission or electronic transmission (in .pdf form) shall be effective for
all purposes as delivery of a manually executed counterpart of this Amendment.


[Remainder of page intentionally left blank; signature pages follow.]





























8





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
WIL:
 
 
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
 
 
By:
 /s/ Yazid J. Tamimi

Name:
Yazid J. Tamimi

Title:
Vice President




HOC:
 
 
WEATHERFORD LIQUIDITY MANAGEMENT
HUNGARY LIMITED LIABILITY COMPANY,
a Hungarian limited liability company
 
 
By:
/s/ Bastiaan van Houts
Name:
Bastiaan van Houts
Title:
Director
 
 
By:
/s/ Philippe Groslin
Name:
Philippe Groslin
Title:
Director



WCMS:
 
WEATHERFORD CAPITAL MANAGEMENT
SERVICES LIMITED LIABILITY COMPANY,
a Hungarian limited liability company
 
 
By:
/s/ Bastiaan van Houts
Name:
Bastiaan van Houts
Title:
Director
 
 
By:
/s/ Philippe Groslin
Name:
Philippe Groslin

Title:
Director






Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------














WIL- IRELAND:
 
WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company
 
 
By:
/s/ Bastiaan van Houts
Name:
Bastiaan van Houts
Title:
Assistant Treasurer



WILLC:
 
WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company
 
 
By:
/s/ Mark M. Rothleitner
Name:
Mark M. Rothleitner
Title:
Vice President and Treasurer










Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
/s/ Dave Katz
Name:
Dave Katz
Title:
Executive Director




Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
 
By:
/s/ Dave Katz
Name:
Dave Katz
Title:
Executive Director




Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








DEUTSCHE BANK AG NEW YORK BRANCH
 
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Vice President
 
 
By:
/s/ Marcus Tarkington
Name:
Marcus Tarkington
Title:
Director

    

Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK
 
By:
/s/ Michael Willis
Name:
Michael Willis
Title:
Managing Director
 
 
By:
/s/ Darrell Stanley
Name:
Darrell Stanley
Title:
Managing Director

    

Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








MORGAN STANLEY BANK, N.A.
 
 
By:
/s/ Dmitriy Barskiy
Name:
Dmitriy Barskiy
Title:
Authorized Signatory

    

Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
By:
/s/ Kevin Sparks
Name:
Kevin Sparks
Title:
Director

    



Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








ROYAL BANK OF CANADA
 
 
By:
/s/ Caleb Allen
Name:
Caleb Allen
Title:
Authorized Signatory




Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








CITIBANK, N.A.
 
 
By:
/s/ Peter Kardos
Name:
Peter Kardos
Title:
Vice President


Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








BARCLAYS BANK plc
 
 
By:
/s/ Jonathan Wilson
Name:
Jonathan Wilson
Title:
Director
 
 
Executed in New York


Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








STANDARD CHARTERED BANK
 
 
By:
/s/ Rodrigo Gonzalez
Name:
Rodrigo Gonzalez
Title:
Executive Director - Capital Markets


Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








HSBC BANK USA, N.A.
 
 
By:
/s/ Steven Smith
Name:
Steven Smith
Title:
Director #20290


Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
 
 
By:
/s/ Brian Crowley
Name:
Brian Crowley
Title:
Managing Director
 
 
By:
/s/ Cara Younger
Name:
Cara Younger
Title:
Director


Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








THE TORONTO DOMINION BANK, NEW YORK BRANCH
 
 
By:
/s/ Robyn Zeller
Name:
Robyn Zeller
Title:
Senior Vice President



    

Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








NORDEA BANK NORGE ASA
 
 
By:
/s/ Tom Kuhnle
Name:
Tom Kuhnle
Title:
Senior Vice President
 
 
By:
/s/ Olle Jonsson
Name:
Olle Jonsson
Title:
Relationship Manager



    

Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








UNICREDIT BANK AG, NEW YORK BRANCH
 
 
By:
/s/ Jullen Tizorin
Name:
Jullen Tizorin
Title:
Director
 
 
By:
/s/ Douglas Riahi
Name:
Douglas Riahi
Title:
Managing Director




Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
 
By:
/s/ Penny Neville-Park
Name:
Penny Neville-Park
Title:
Authorized Signatory
 
 
By:
/s/ Duncan Nash
Name:
Duncan Nash
Title:
Authorized Signatory


Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








ARAB BANKING CORPORATION, GRAND CAYMAN
 
 
By:
/s/ Lana Chervonskaya
Name:
Lana Chervonskaya
Title:
Vice President
 
 
By:
/s/ Victoria Gale
Name:
Victoria Gale
Title:
Vice President




Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------








Annex I


SCHEDULE 2.01
COMMITMENTS




Lender
Allocation
Applicable Percentage
 
 
 
JPMorgan Chase Bank, N.A.
$157,777,777.78
7.8888888889%
 
 
 
Deutsche Bank AG New York Branch
$157,777,777.78
7.8888888889%
 
 
 
Credit Agricole Corporate and Investment Bank
$157,777,777.78
7.8888888889%
 
 
 
Morgan Stanley Bank, N.A.
$157,777,777.78
7.8888888889%
 
 
 
Wells Fargo Bank, National Association
$157,777,777.78
7.8888888889%
 
 
 
Citibank, N.A.
$157,777,777.78
7.8888888889%
 
 
 
Royal Bank of Canada
$157,777,777.78
7.8888888889%
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$157,777,777.78
7.8888888889%
 
 
 
Barclays Bank plc
$111,111,111.11
5.5555555555%
 
 
 
Skandinaviska Enskilda Banken AB (publ)
$111,111,111.11
5.5555555555%
 
 
 
Standard Chartered Bank
$111,111,111.11
5.5555555555%
 
 
 
The Toronto Dominion Bank, New York Branch
$111,111,111.11
5.5555555555%
 
 
 
HSBC Bank USA, N.A.
$71,111,111.11
3.5555555556%
 
 
 
Nordea Bank Norge ASA
$71,111,111.11
3.5555555556%
 
 
 
Unicredit Bank AG, New York Branch
$71,111,111.11
3.5555555556%
 
 
 
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$40,000,000.00
2.0000000000%
 
 
 
Arab Banking Corporation, Grand Cayman
$40,000,000.00
2.0000000000%
 
 
 
TOTAL
$2,000,000,000
100%




Annex I